Johnson, J.
This is a contest between a claimant under a threshing lien alleged to have been perfected within the provisions of § 6855, Comp. Laws, 1913, and claimants under two separate chattel mortgages. The only question in the case is as to the sufficiency of the lien statement filed by the plaintiff. The case was tried upon stipulated facts and resulted in a judgment for the defendants, the Bank of Bark Iliver and the First State Bank of Lankin. The trial court held that the lien statement was insufficient and that the plaintiff, therefore, did not have a threshing lien upon the grain raised upon the promises described in the statement filed and in the chattel mortgages.
The plaintiff is the operator of a threshing machine and, during the season of 1921, threshed grain upon the premises, described in the statement hereinafter mentioned, at the request of the defendant Vranek, the owner thereof. The lien statement was verified and filed within the statutory time.
The statement as filed does not set out “the amount and quantity of grain threshed.” The question is whether this omission invalidates the claim of plaintiff to a threshing lien. In all other particulars, the statement appears to conform with the statute.
Section 6855, Comp. Laws, 1913, reads as follows:
“Any person entitled to a lien under this chapter shall, within thirty days after the threshing is completed, file in the office of the register of deeds of the county in which the grain was grown a statement in writing, verified by oath, showing the amount and quantity of grain threshed, the price agreed upon for threshing the same, the name of the person for whom the threshing was done and a description of the land upon which the grain was grown. Unless the person entitled to the lien shall file such statement within the time aforesaid he shall be deemed to have waived his right thereto.”
It will be perceived that in order to perfect a threshing lien, it is *423required that the statement filed show (a) the amount and quantity of grain threshed; (b) price agreed upon; (c) tbe name of tbe person for whom the threshing was'dono; and (cl) a description of the land upon which the grain was grown. It is doubtless true, as contended by the appellant, that the statute is remedial in character and should be liberally construed in order to effectuate its object. Mitchell v. Monarch Elevator Co. 15 N. D. 495, 107 N. W. 1085, 11 Ann. Cas. 1001. On the other hand, this court has held “that the benefits of the statutory lien can be realized only by a compliance with the statute.” Moher v. Rasmusson, 12 N. D. 71, 73, 95 N. W. 152. The requirement that the quantity of grain threshed shall he stated is just as imperative as the requirement that the price, the name of the person, or the description of the land be sot fortli therein. This court is powerless to say that any one of these requirements may be dispensed with. If this court could properly hold that a lien statement which omitted the quantity of grain threshed complied with the statute, it would be equally within our- power to hold that one which did not include a description of the land on which the grain was threshed was sufficient. We have no such power. Martin v. Hawthorn, 3 N. D. 413, 57 N. W. 87. The legislature has clearly prescribed what facts shall he set forth in the statement and.we have no power to add to or subtract therefrom. See also Hiam v. Andrews Grain Co. 48 N. D. 250, 183 N. W. 1016.
The judgment of the trial court is affirmed.
Bronson, Ch. J., and Christianson, Bibcdzell, and Nuessle, JJ., concur.